                                                                                                                                                28
AO 245B (Rev. 02/08/2019) Judgment in a CriminalPetty Case (Modified)                                                                     Page I of I



                                   UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November I, 1987)
                                     v.

                Jose Armando Esparza-Carrillo                                      Case Number: 3:19-mj-20888

                                                                                  Frank Torres Morell
                                                                                  Defendant's Attorney


REGISTRATION NO. 83319298
THE DEFENDANT:
 ~ pleaded guilty to count(s) _l_o_f_ _                 ! _ __ _ _ _ _ _ _ _ _ _ _ _ _ _                       ~---'------'-
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      l

   The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s)                                                 dismissed on the motion of the United States.
                  ----~-------------

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                   TIME SERVED                                  ~ _2_0_·.~·__ days
 ~.  Assessment: $10 WAIVED ~ Fine: WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time ofarrest upon their deportation or removal.
     Court recommends defendant be deported/removed with relative,                         charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Friday, February 15, 2019
                                                                                Date of Imposition of Sentence



                                                                                HO 0    BLE KAREN S. CRAWFORD
                                                     FILED                      UNITED STATES MAGISTRATE JUDGE

                                                     Feb 15 2019        I
Clerk's Office Copy                            CLERK, U.S. DISTRICT COURT                                                    3: l 9-mj-20888
                                            SOUTHERN DISTRICT OF CALIFORNIA
                                           BY          at encas        DEPUTY
